Citation Nr: 1026524	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II (DM), including as secondary to exposure to herbicides in 
service. 

2.  Entitlement to service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, including as 
secondary to DM.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to January 
1967, and had additional service in the Navy Reserves from 
November 1982 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the above claims. 

As noted in the Board's March 2009 remand, when this case was 
originally before the Board in June 2007, the issues of service 
connection for DM and service connection for peripheral 
neuropathy were stayed pursuant to Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007) (per curiam order).  On May 8, 2008, the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), where it reversed the U.S. Court of Appeals for 
Veterans Claims (Veterans Court) decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006), and held that the Veterans Court had 
erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from the 
regulation's presumption.  Accordingly, the Ribaudo stay of Haas-
related cases is no longer in effect, and in light of the Supreme 
Court's denial of certiorari, VA's Office of General Counsel 
(OGC) has advised that the Board may resume adjudication of the 
previously stayed cases.  See FED. R. APP. P. 41; see also SUP. 
CT. R. 45 (setting forth the Supreme Court rule as to process and 
mandates).  

When this case was again before the Board in March 2009, the 
issues of service connection for DM and service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities were remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran served in the U.S. Navy in the Vietnam Era, and now 
contends that his DM was incurred in service due to exposure to 
Agent Orange.  Specifically, the Veteran has reported that he was 
exposed to Agent Orange while leaving the USS Enterprise for 
discharge.  In this regard, he has stated that he was flown out 
on a helicopter that stopped for 30 minutes in Vietnam to drop 
off a unit of Marines prior to flying him and another Navy 
service-member to a refrigeration ship on its way to the port in 
Manila Subic Bay in the Philippines, where he was discharged from 
service.  

The Veteran's available service personnel records do not indicate 
that he was ever in Vietnam.  In this regard, the Board notes 
that his service transfer orders do not reveal any stops in 
Vietnam.  Rather these orders show only that the Veteran departed 
from the USS Enterprise (CVA(N)65) on December 20, 1966, for 
"transfer to the appropriate activity nearest to the port of 
debarkation in CONUS," and that he arrived at the Subic Bay Navy 
Base in the Republic of the Philippines on December 30, 1966, 
with no intermediate stops or reporting stations noted.  These 
orders also indicate that the purpose of his transfer was for 
separation.  

The Board acknowledges that the RO has attempted to verify the 
Veteran's service in-country in Vietnam.   In this regard, in a 
January 2005 deferred rating decision, the RO noted that the 
Veteran was onboard the USS Enterprise (CVA-65), which was a 
large fast attack aircraft carrier, and reported that the U.S. 
Navy strictly forbade any such ships from docking in the shallow 
water harbors of the Republic of Vietnam.  Moreover, the RO noted 
that there was no record of the USS Enterprise docking in the 
Republic of Vietnam, and indicated that the Veteran's normal 
duties as a pipefitter would not have required him to be sent 
ashore.   However, the Board points out that, as discussed above, 
the Veteran does not contend that the USS Enterprise ever docked 
in the Republic of Vietnam while he was onboard.  Rather, the 
Veteran contends that, when he was released from service, the 
helicopter that transported him from the USS Enterprise to a 
refrigeration ship on its way to the Philippines stopped in 
Vietnam to unload a unit of Marines.  

To date, the record does not indicate that the RO has taken steps 
to confirm whether the Veteran was transferred by helicopter at 
discharge, and if so, whether such a stop in Vietnam was made.  
Additionally, the whereabouts of the USS Enterprise at the time 
of the Veteran's discharge from service have not yet been 
confirmed.  This information is crucial in deciding the Veteran's 
claims, and as such, the Board finds that further efforts must be 
taken on remand to verify the Veteran's presence in Vietnam 
before a decision is rendered in this case.  Specifically, the 
Board is interested in locating deck/ship logs, relevant daily 
reports, and any other service department records that may 
confirm that the Veteran set foot in Vietnam.  

The issue of entitlement to service connection for bilateral 
peripheral neuropathy of the upper and lower extremities, 
including as secondary to DM, is inextricably intertwined with 
the Veteran's claim for service connection for DM.  As such, the 
issue of service connection for DM must be addressed on remand 
before the Board may adjudicate his claim for service connection 
for bilateral peripheral neuropathy of the upper and lower 
extremities, including as secondary to DM.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the 
morning and/or daily reports, deck/ship logs, unit 
records, and any other information detailing the 
movements and operations of the U.S.S. Enterprise 
from December 1, 1966, to January 1, 1967.  
In this regard, Board reiterates that it is 
interested in any information confirming that the 
Veteran was transferred by helicopter from the 
U.S.S. Enterprise to a refrigeration ship on its 
way to Subic Bay, the Republic of the Philippines, 
and that this helicopter made stop in Vietnam while 
the Veteran was aboard.  As noted above, orders 
show only that the Veteran departed from the USS 
Enterprise (CVA(N)65) on December 20, 1966, for 
"transfer to the appropriate activity nearest to 
the port of debarkation in CONUS," and that he 
arrived at the Subic Bay Navy Base in the Republic 
of the Philippines on December 30, 1966, with no 
intermediate stops or reporting stations noted.  

Efforts to retrieve this information should be 
documented in the record, and if these records are 
not available, a negative reply must be provided.

2.  Then, readjudicate the Veteran's claims on 
appeal.  If the claims remain denied, provide the 
Veteran and his representative with a supplemental 
statement of the case and allow an appropriate time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

